Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
	In the claims:
		In Claim 13, last line is amended as – “ wherein the counter pressure member is a slot, and wherein an outer part of the slot contacts an outer part of an antihelix along an outer antihelix contact area, providing a counteracting force to a force from the skirt.—“
/SUNITA JOSHI/           Primary Examiner, Art Unit 2651